 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 616-0466
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                            UNITED STATES BANKRUPTCY COURT

10                            NORTHERN DISTRICT OF CALIFO RNIA

11                                         SAN JOSE DIVISION

12
        In re                                            Case No. 15-50801-MEH
13                                                       Chapter 11
14      ROBERT BROWER, SR.,
                                                         STATUS CONFERENCE STATEMENT
15      Debtor.

16                                                       Date: March 4, 2021
                                                         Time: 10:00 a.m.
17                                                       Place: Tele/videoconference
18                                                       Please check www.canb.uscourts.gov for
                                                         information regarding the Court s operations
19
                                                         due to the COVID-19 pandemic.
20

21              Pursuant to                                                            , Liquidating

22                                                         files his status conference statement.

23              I.     SUMMARY

24              The status conference scheduled on March 4, 2021 is at the request of William Healy,

25

26

27

28
       STATUS CONFERENCE STATEMENT                                                                      1/6

     Case: 15-50801       Doc# 298     Filed: 02/23/21    Entered: 02/23/21 08:01:54        Page 1 of
                                                   22
                  1
 1

 2     that the Trustee is required to pay, right now, the undisputed portion of the Healy Fee Claim.

 3     This is incorrect. To date, the only monies in the Liquidating Trust are $926,707.28 in proceeds

 4

 5     and owned                                                         . For the reasons explained in

 6     more detail below, the Trustee cannot distribute these funds prior to evaluating and paying the

 7     liens encumbering (if any), and taxes owed, from those proceeds. The Trustee does not have,

 8     and has not yet been able to obtain, the documents needed to conduct this analysis, such as

 9                          The Trustee has explained this to Mr. Healy to no avail. In addition to

10     refusing to acc

11     interest on his claim, but refuses to provide legal authority to support this request, despite the

12

13            II.

14            Mr. Healy requested that the Court hold a status conference to address the status of the

15                                         confirmed Plan (ECF 233) and Liquidating Trust (ECF 233);

16     (2) compliance with the Stipulation regarding Condition to Effectiveness of Confirmed Plan and

17

18                                                        ACP following the sale of the Property. The

19     Trustee addresses these issues below.

20            III.       Relevant Provisions of the Healy Stipulation, Plan, and Liquidating Trust

21            The Healy Stipulation provides that:

22            [T]he Liquidating Trustee will pay the Healy Fee Claim out of the first dollars of
              the net proceeds of any Liquidating Trust Assets sold or distributed by the
23
              Liquidating Trustee.
24     ECF 259, ¶
25

26
              1
               Without citation to legal authority, Mr. Healy also claims he is owed costs and interest
27
       on the Healy Fee Claim accruing from and after August 9, 2017. As of August 4, 2020, the
28     amount of interest claimed by Mr. Healy was approximately $53,000.

       STATUS CONFERENCE STATEMENT                                                                          2/6

     Case: 15-50801        Doc# 298    Filed: 02/23/21      Entered: 02/23/21 08:01:54         Page 2 of
                                                   22
 1

 2     233, IX.B.1). These assets include 100% of the stock of ACP and 100% of the stock of Coastal

 3                                               . (Adv. Proc. 17-5044, ECF 123, 158, 159).

 4             The Plan became effective on September 11, 2020 (ECF 266).

 5             IV.                        -Plan Effective Date Sale of the Property

 6             The Liquidating Trustee has not yet sold or distributed any Liquidating Trust Assets. On

 7     or about August 21, 2020, i.e. prior to the P

 8     MUFG Union Bank                                                              closed the sale of

 9     the Property, title to which was held by ACP.

10             V.

11                    ACP Bank Account, and Receipt of Funds from Sale of the ACP Property

12             On or about September 25, 2020, the Trustee became the sole officer and director of

13     ACP. The Trustee opened a bank account for ACP at East West Bank on or about November 25,

14     2020. Funds from the proceeds of sale were transferred to that account on or about January 14,

15     2021.

16             VI.                                     turns to Evaluate the Tax Consequences of Sale

17                    and Liens

18                                                                                     -proposed)

19     accountant, Richard Pierotti, provided an analysis of the expected tax consequences of sale of the

20     Property. Mr. Pierotti explained that, without current ACP tax returns, lacks the information

21     necessary to analyze the tax consequences of sale. As explained by Mr. Pierotti in his email to

22     the Trustee on August 18, 2020:
                      I prepared a tax projection assuming 7% cost of sale (6% brokerage
23            commission and 1% transfer tax, etc.). At a sales price of $1,036,000 it is likely
24            the corporate income tax will be around $230k give or take if the property closes
              this year. In reviewing the 2010 corporate income tax returns that you forwarded
25            to me, they show that the stock investment in the corporation was $476,145 which
              could be used as tax basis by the bankruptcy estate assuming Brower is the 100%
26            owner of the corporate stock and the distribution of the money paid out of the
              corporation to the bankruptcy estate is in liquidation of the corporation. Before
27
              the corporation can be formally liquidated, the corporate income tax returns
28            would need to be up to date and the debts of the corporation would need to be

       STATUS CONFERENCE STATEMENT                                                                       3/6

     Case: 15-50801      Doc# 298      Filed: 02/23/21      Entered: 02/23/21 08:01:54     Page 3 of
                                                   22
              paid. I believe you told me that you are not aware of whether or not there are any
 1            corporate debts other than the property liens. I do not [know] what tax returns
 2            have been filed but if they have not been filed since 2010 there is likely at least
              $12k owed to the Franchise Tax Board. If there are no debts other than the liens,
 3            the cash flow should look something like the following based upon the
              information that I have-
 4             Sales price                                                       $1,036,000
               Costs of sale-7%                                                  $72,750
 5
               Net sales price                                                   $963,480
 6             Liens [Coastal Cypress]                                           $536,000
               Corporate income tax                                              $230,000
 7             Net cash in corporation assuming no other                         $197,480
               debts/liens
 8

 9                    If around $200k was distributed to the bankruptcy estate in a liquidating
              distribution there would not be any tax liability for the bankruptcy estate
10            assuming the Brower tax basis in the corporate stock is $476,415. If the Coastal
              lien can be avoided freeing up an additional $495k and the total distribution to the
11            bankruptcy estate was around $695k, there would not be any income taxes due by
              the bankruptcy estate assuming at least around $220k was paid out in
12
              administrative expenses.
13                    I am not very familiar with the case so let me know if I have any of the
              facts wrong.
14
       Attachment 1, August 18, 2020 Email from Richard Pierotti to Trustee.
15
              Mr. Pierotti has made clear to the Trustee that he cannot complete his analysis and
16
       determine the tax consequences of sale without
17
              The Trustee is thus informed and believes that no funds can be disbursed from the
18
       proceeds of sale of the Property, until the Trustee first: (1) evaluates the tax consequences of the
19
       sale of the Property; and (2) pays any required taxes created by the sale of the Property.
20
              In addition, in 2017, Coastal Cypress recorded two deeds of trust against the Property
21

22
       whether the sale proceeds are encumbered by liens in favor of Coastal Cypress; and (2) if so, to
23
       address those liens by either repaying the debts secured by those liens or avoiding the liens
24
       through appropriate legal process.
25

26

27

28
       STATUS CONFERENCE STATEMENT                                                                       4/6

     Case: 15-50801      Doc# 298      Filed: 02/23/21     Entered: 02/23/21 08:01:54        Page 4 of
                                                   22
 1              VII.   The Trustee and His Accountant Have Been Unable to Obtain ACP

 2                     Tax Returns; Thus, the Trustee Filed a Motion for Turnover, Which is Set

 3                     for Hearing on March 18, 2021

 4              The most recent tax return the Trustee has for ACP is from 2010. Thus far, and despite

 5

 6

 7     and supporting declarations. ECF Nos. 293, 294. The Turnover Motion is scheduled for hearing

 8     on March 18, 2021.

 9              VIII. The Trustee Has Explained to Mr. Healy Why the Trustee Cannot Disburse

10

11              Only after the Trustee addresses the tax and lien issues will the Trustee have net proceeds

12     from sale of the Property, if any, to distribute. The Trustee has explained to Mr. Healy multiple

13     times, including in December 2020 and January 2021, that a distribution to him is premature and

14     that the ACP tax returns are needed before the Trustee will be in a position to determine whether

15     he can

16     answer. Attachments 2 and 3. The Trustee cannot properly discharge his duties in the absence

17                           .

18              IX.    The Trustee Has Worked Diligently since the Plan Became Effective

19                                                                                                 Plan

20     has become effective. As set forth above, the Trustee has worked diligently to be appointed as

21                                            ed a bank account for ACP, obtained transfer of those sale

22     proceeds to the ACP bank account, and has sought the missing ACP tax returns through multiple

23     sources.

24              In addition to the above-described actions, the Trustee has accomplished significant other

25     tasks including, but not limited to: engaging bankruptcy counsel and an accountant;

26     communicating with and subpoenaing the Small Business Administration regarding an

27     unauthorized ACP Small Business Administration Loan taken in July 2020; undertaking a

28
       STATUS CONFERENCE STATEMENT                                                                        5/6

     Case: 15-50801       Doc# 298      Filed: 02/23/21    Entered: 02/23/21 08:01:54        Page 5 of
                                                    22
 1     nationwide search for bank and other financial accounts; conducting a probate search in Sussex

 2

 3     2020; filing an application to employ brokers to sell Delaware property; providing status updates

 4     to            principal creditor, Union Bank; engaging contingency fee counsel to prosecute

 5     litigation claims; analyzing litigation claims and defendants; and identifying an undisclosed bank

 6     account for Coastal Cypress.

 7              X.    Mr. Healy Has Been Simultaneously Obstreperous and Non-Responsive,

 8                    Refusing to Provide Legal Support for the Extraordinary Amount of Interest

 9                    He Claims

10

11     Truste                                                                  and lack of diligence.

12     Since October 21, 2020, the Trustee has been asking Mr. Healy to substantiate the factual and

13     legal grounds for his asserted claim to interest on the Healy Fee Claim in the approximate sum of

14     $53,000 as of August 4, 2020. Attachments 4 and 5. To date, Mr. Healy has failed to provide

15     the factual and legal grounds for his claim of interest. Accordingly, the Trustee is the process of

16     drafting an objection to the interest portion of the Healy Fee Claim. The Trustee anticipates that

17     his claim objection will be resolvable as a matter of law.

18
        Dated February 23, 2021                          FINESTONE HAYES LLP
19

20                                                       Jennifer C. Hayes
                                                         Jennifer C. Hayes
21                                                       Attorneys for Michael G. Kasolas,
                                                         Liquidating Trustee
22

23

24

25

26

27

28
       STATUS CONFERENCE STATEMENT                                                                       6/6

     Case: 15-50801      Doc# 298      Filed: 02/23/21     Entered: 02/23/21 08:01:54        Page 6 of
                                                   22
                            ATTACHMENT 1




Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 7 of
                                        22
 From:           Richard Pierotti
 To:             Michael G. Kasolas
 Cc:             "Ori Katz"; "Michael Lauter"; "Isaiah Weedn"; Jennifer Hayes
 Subject:        RE: Case #15-50801 Robert S. Brower: Tax Consequences resulting from the sale of 28088 Barn Court, Carmel
                 to American Commercial Properties & Liquidating Trust
 Date:           Tuesday, August 18, 2020 6:16:08 PM


Mike,

I prepared a tax projection assuming 7% cost of sale(6% brokerage commission and 1% transfer tax,
etc.). At a sales price of $1,036,000 it is likely the corporate income tax will be around $230k give or
take if the property closes this year. In reviewing the 2010 corporate income tax returns that you
forwarded to me, they show that the stock investment in the corporation was $476,145 which could
be used as tax basis by the bankruptcy estate assuming Brower is the 100% owner of the corporate
stock and the distribution of the money paid out of the corporation to the bankruptcy estate is in
liquidation of the corporation. Before the corporation can be formally liquidated, the corporate
income tax returns would need to be up to date and the debts of the corporation would need to be
paid. I believe you told me that you are not aware of whether or not there are any corporate debts
other than the property liens. I do not what tax returns have been filed but if they have not been
filed since 2010 there is likely at least $12k owed to the Franchise Tax Board. If there are no debts
other than the liens, the cash flow should look something like the following based upon the
information that I have-

Sales price                                                         $1,036,000
Cost of sale-7%                                                         (72,520)
Net sales price                                                       $963,480
Liens                                                                 (536,000)
Corporate income tax                                                  (230,000)
Net cash in corporation assuming no other debts/liens                $197,480

If around $200k was distributed to the bankruptcy estate in a liquidating distribution there would
not be any tax liability for the bankruptcy estate assuming the Brower tax basis in the corporate
stock is $476,415. If the Coastal lien can be avoided freeing up an additional $495k and the total
distribution to the bankruptcy estate was around $695k, there would not be any income taxes due
by the bankruptcy estate assuming at least around $220k was paid out in administrative expenses.

I am not very familiar with the case so let me know if I have any of the facts wrong.

Thank you,
Richard


Richard L. Pierotti, CPA, CIRA, CFF
Kokjer, Pierotti, Maiocco & Duck LLP
333 Pine Street, 5th Floor
San Francisco, CA 94104
Office Phone: 415-981-4224

Case: 15-50801       Doc# 298          Filed: 02/23/21            Entered: 02/23/21 08:01:54                   Page 8 of
                                                   22
                            ATTACHMENT 2




Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 9 of
                                        22
 From:            Jennifer Hayes
 To:              William Healy; Michael Lauter
 Cc:              Richard Pierotti; Ryan Witthans
 Subject:         RE: In re Robert S. Brower, Sr.
 Date:            Tuesday, December 8, 2020 4:50:00 PM


 Thank you, Bill. I will defer to Richard Pierotti, however, I appreciate you sharing your thoughts and
 you may be right (but I have no idea). We are still working on trying to get the ACP tax returns.

 Best regards,

 Jennifer

 Jennifer C. Hayes
 Finestone Hayes LLP
 456 Montgomery St., 20th Floor
 San Francisco, CA 94104
 415-616-0466
 jhayes@fhlawllp.com
 www.fhlawllp.com


 From: William Healy <wjhealy7@gmail.com>
 Sent: Monday, December 7, 2020 2:38 PM
 To: Jennifer Hayes <jhayes@fhlawllp.com>; Michael Lauter <mlauter@sheppardmullin.com>
 Cc: Richard Pierotti <rpierotti@kpmd.com>; Ryan Witthans <RWitthans@fhlawllp.com>
 Subject: Re: In re Robert S. Brower, Sr.

 Jennifer:
      You may want to discuss with the Trustee and/or Mr. Pierotti lowering ACP’s 2020 taxes by
 paying the CGS/Healy Admin Claim per Plan, Trust, and Effective Date stip/order in 2020 and
 therefore increasing ACP’s tax basis. Maybe be able to add other costs (i.e. various pending fee apps)
 as necessary to cause the sale.
       I am not qualified to fully appreciate the above ‘thought’ as I am not a tax professional, but
 offer it as a consideration which may benefit all.
 Bill

 On Fri, Dec 4, 2020 at 4:18 PM William Healy <wjhealy7@gmail.com> wrote:

   Jennifer:
      Thanks for the update.
      I am aware that Bob passed away (obituary on page 22 of the attached).
      I have not had contact with and do not have contact information for Patty Brower, other than I
   am aware she executed the lease for the Selbyville Property, I have seen miscellaneous 'internet
   information' suggesting she resides(ed) there, and, as discussed below, I assume Patty still lives in
   the Selbyville Property because Bob's daughter said Bob died in that property.
     Earlier today I had a rather fiery conversation with Bob's daughter from his first marriage, Dawn


Case: 15-50801       Doc# 298         Filed: 02/23/21    Entered: 02/23/21 08:01:54          Page 10 of
                                                   22
   Resh, an attorney in Maryland, in response to a state court pleading I had recently mailed to Bob's
   children and Patty. Although she clearly indicated she and her sister (Amy Santucci) want nothing
   to do with Bob, Patty, and even Bobby, she wanted to know how I found her name and why I used
   the address of Bobby's company (Beverage Power Partners). I told her I addressed my
   communication to her and her sister based on information on Bobby's company's website listing
   her as General Counsel and her sister, Bobby's wife, Bobby, and some others as part of the Team,
   each with specific titles. Ms. Resh categorically denied she and her sister had anything to do with
   that company (or anything relating to Bob, Patty, etc.). Interestingly, in the few hours since my
   conversation with Ms. Resh all names of the Team members were removed from the company's
   website. Clearly, there must be some level of communication between Bobby and Ms. Resh. Sorry,
   I don't believe I saved a screenshot of the webpage prior to today but those names were on that
   website for a long time, certainly as of September 1st.
     FYI---I first connected the names of Bob's children with Bobby's website after reading Patty's
   Trust Agreement (AP Trial exhibit) which lists Ms. Resh and Ms. Santucci as successor trustees and
   successor beneficiaries in Patty's trust. Based on today's conversation it is really surprising these
   'step' children were listed in any document associated with Patty.

   William J. Healy, Esq.
   Law Office of William J. Healy
   748 Holbrook Pl
   Sunnyvale, CA 94087
   (p) 408-373-4680
   wjhealy7@gmail.com


   On Fri, Dec 4, 2020 at 3:24 PM Jennifer Hayes <jhayes@fhlawllp.com> wrote:

     William,

     Mr. Kasolas has opened a bank account for ACP and is working to transfer the escrow funds
     from sale of the Carmel property into that account. Unfortunately, he will not be able to
     disburse funds from that account until he gets copies of ACP’s tax returns, which are needed for
     the Liquidating Trust’s accountant, Richard Pierotti, to be able to analyze tax issues. We have
     confirmation that ACP filed its tax returns each year; yet, we have been unable to obtain
     copies. Mr. Brower, Sr. has died and we do not have any contact information for Patricia
     Brower, who is the only person we are aware of who may have copies. Do you have any
     contact information for Patricia Brower? I have copied Richard Pierotti, in case you have
     questions about the necessity of obtaining ACP’s tax records before making any disbursement
     from the ACP bank account, once the funds are transferred from escrow to that account.

     Best regards,

     Jennifer C. Hayes
     Finestone Hayes LLP
     456 Montgomery St., 20th Floor


Case: 15-50801       Doc# 298       Filed: 02/23/21     Entered: 02/23/21 08:01:54          Page 11 of
                                                 22
      San Francisco, CA 94104
      415-616-0466
      jhayes@fhlawllp.com
      www.fhlawllp.com


      From: William Healy <wjhealy7@gmail.com>
      Sent: Friday, December 4, 2020 1:46 PM
      To: Jennifer Hayes <jhayes@fhlawllp.com>; Ryan Witthans <RWitthans@fhlawllp.com>
      Subject: In re Robert S. Brower, Sr.

      Jennifer:
        Can you update me on where things stand vis a vis Plan implementation?
        Thanks.

      William J. Healy, Esq.
      Law Office of William J. Healy
      748 Holbrook Pl
      Sunnyvale, CA 94087
      (p) 408-373-4680
      wjhealy7@gmail.com

 --
 William J. Healy, Esq.
 Law Office of William J. Healy
 748 Holbrook Pl
 Sunnyvale, CA 94087
 (p) 408-373-4680
 wjhealy7@gmail.com




Case: 15-50801       Doc# 298          Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 12 of
                                                    22
                            ATTACHMENT 3




Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 13 of
                                         22
 From:            Jennifer Hayes
 To:              William Healy; Isaiah Weedn; Michael Lauter; Ryan Witthans
 Cc:              Richard Pierotti
 Subject:         RE: In re Brower
 Date:            Sunday, January 24, 2021 7:17:00 AM


 Bill,

 Your email is not well taken. The notion that the Trustee does not intend to honor the stipulation, or
 has not addressed it, is unsubstantiated and contradicted by the facts. There continue to be no
 funds in the Liquidating Trust to pay your claim. Rather, the funds from the Carmel property sale
 have been transferred into the bank account of ACP, which is a separate entity. As I have previously
 explained, Mr. Kasolas is not able to disburse funds from that account until he gets copies of ACP’s
 tax returns, which are needed for the Liquidating Trust’s accountant, Richard Pierotti, to be able to
 analyze tax issues. We have confirmation that ACP filed its tax returns each year; yet, we have been
 unable to obtain copies, despite continuing efforts to obtain them, including requesting them from
 the IRS. I have copied Richard Pierotti, so he can update you as to the efforts to obtain the ACP tax
 returns and explain in more detail the necessity of obtaining ACP’s tax records before making any
 disbursement from the ACP bank account.

 Once there are funds available to pay your claim, there remains the issue of the improper interest
 you are claiming. As I have previously explained, even if the lack of your claim’s impairment were to
 mean that your claim accrues postconfirmation interest, which I would need to see authority for,
 and which you have not yet provided, the unpaid amount of the judgment ($102,757.30) at the
 federal judgment rate is a total of $4,042.50 in interest through October 21, 2020, which is the last
 time I emailed you about this, and to which you have not responded (please correct me if you
 responded with legal authority and I somehow missed it). At that time, the interest calculation was
 as follows (and it’s not going to change significantly given the low daily interest amount).

 $3.46 (Daily Interest Amount) x 1169 (Accumulated Days) = $4042.50 (Accumulated Interest
 Amount).

 Furthermore, the plan is a new contract that supersedes prepetition contracts and you agreed
 pursuant to the stipulation to be paid out of the first dollars received by the Liquidating Trust. There
 are no funds in the Liquidating Trust yet, and there was no concession of an entitlement to interest
 and all rights were reserved. If there is legal support for your arguments that you are entitled to
 interest, please provide those to me.

 Regards,

 Jennifer C. Hayes
 Finestone Hayes LLP
 456 Montgomery St., 20th Floor
 San Francisco, CA 94104
 415-616-0466
 jhayes@fhlawllp.com


Case: 15-50801       Doc# 298           Filed: 02/23/21           Entered: 02/23/21 08:01:54   Page 14 of
                                                     22
 www.fhlawllp.com


 From: William Healy <wjhealy7@gmail.com>
 Sent: Saturday, January 23, 2021 5:56 PM
 To: Isaiah Weedn <IWeedn@sheppardmullin.com>; Jennifer Hayes <jhayes@fhlawllp.com>; Michael
 Lauter <mlauter@sheppardmullin.com>; Ryan Witthans <RWitthans@fhlawllp.com>; William Healy
 <WJHealy7@gmail.com>
 Subject: In re Brower

 Jennifer:
      We understand the Barn Court sale proceeds were being held in an escrow account until such
 time as released by agreement or court order or until February 19th.
      What is status of those monies?
      When will the Trustee honor the sale stipulation/order regarding payment of the CGS admin
 claim (now Healy)?
     Enough time has passed.
     If the Trustee does not intend to honor the stipulation/order and distribute the monies to at least
 address the stipulation/order by January 31st then we intend to ask Judge Hammond to simply order
 it.
 B
 --
 William J. Healy, Esq.
 Law Office of William J. Healy
 748 Holbrook Pl
 Sunnyvale, CA 94087
 (p) 408-373-4680
 wjhealy7@gmail.com




Case: 15-50801       Doc# 298       Filed: 02/23/21      Entered: 02/23/21 08:01:54         Page 15 of
                                                 22
                            ATTACHMENT 4




Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 16 of
                                         22
 From:             Jennifer Hayes
 To:               William Healy
 Subject:          RE: In re Robert S. Brower, #15-50801
 Date:             Wednesday, October 21, 2020 12:12:00 PM
 Attachments:      259 Stip re Plan Effectiveness.pdf


 William,

 Even if the lack of impairment were to mean that your claim accrues postconfirmation interest,
 which I would need to see authority for, the unpaid amount of the judgment ($102,757.30) at the
 federal judgment rate is a total of $4,042.50 in interest through today.

 $3.46 (Daily Interest Amount) x 1169 (Accumulated Days) = $4042.50 (Accumulated Interest
 Amount).

 Furthermore, the plan is a new contract that supersedes prepetition contracts and you agreed
 pursuant to the stipulation (attached) to be paid out of the first dollars received by the liquidating
 trust. There was no concession of an entitlement to interest and all rights were reserved.

 If there is legal support for your arguments that you are entitled to interest, please provide those to
 me once you’re back in the office.

 Thank you,

 Jennifer


 Jennifer C. Hayes
 Finestone Hayes LLP
 456 Montgomery St., 20th Floor
 San Francisco, CA 94104
 415-616-0466
 jhayes@fhlawllp.com
 www.fhlawllp.com


 From: William Healy <wjhealy7@gmail.com>
 Sent: Wednesday, October 21, 2020 11:53 AM
 To: Jennifer Hayes <jhayes@fhlawllp.com>
 Subject: Re: In re Robert S. Brower, #15-50801

 Jennifer:
     I am not in my office, but here is a quick response to your inquiry.
     With respect to interest on the claim we believe that the Final Fee Order is
 a federal judgment and subject to interest at the federal rate pursuant to 28 USC 1961.
     Further, as the Plan and Disclosure Statement provided that the claim was not impaired, and thus
 not entitled to vote, the provision of the claim, including the terms of the underlying fee agreement,


Case: 15-50801        Doc# 298         Filed: 02/23/21       Entered: 02/23/21 08:01:54        Page 17 of
                                                    22
 remain.

 William J. Healy, Esq.
 Law Office of William J. Healy
 748 Holbrook Pl
 Sunnyvale, CA 94087
 (p) 408-373-4680
 wjhealy7@gmail.com


 On Wed, Oct 21, 2020 at 11:27 AM Jennifer Hayes <jhayes@fhlawllp.com> wrote:

   William,

   I wanted to start the process of understanding the factual and legal grounds for your claim of
   interest on your allowed Chapter 11 administrative claim. Please let me know.

   Thank you,

   Jennifer

   Jennifer C. Hayes
   Finestone Hayes LLP
   456 Montgomery St., 20th Floor
   San Francisco, CA 94104
   415-616-0466
   jhayes@fhlawllp.com
   www.fhlawllp.com


   From: William Healy <wjhealy7@gmail.com>
   Sent: Saturday, September 19, 2020 10:48 AM
   To: Jennifer Hayes <jhayes@fhlawllp.com>
   Cc: Michael Lauter <mlauter@sheppardmullin.com>; William Healy <WJHealy7@gmail.com>
   Subject: In re Robert S. Brower, #15-50801

   Jennifer:
      I reviewed the Application to Employ your firm.
      Please advise the basis for the statement at page 2, lines 11-13 in the Application, specifically:
          "After the Liquidating Trustee's review, and if the Liquidating Trustee requests, assist
          the Trustee in objecting to claims, including but not limited to the claim of William J. Healy . .
   ."

   William J. Healy, Esq.
   Law Office of William J. Healy
   748 Holbrook Pl


Case: 15-50801       Doc# 298        Filed: 02/23/21       Entered: 02/23/21 08:01:54            Page 18 of
                                                  22
   Sunnyvale, CA 94087
   (p) 408-373-4680
   wjhealy7@gmail.com




Case: 15-50801    Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 19 of
                                          22
                            ATTACHMENT 5




Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 20 of
                                         22
Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 21 of
                                         22
Case: 15-50801   Doc# 298   Filed: 02/23/21   Entered: 02/23/21 08:01:54   Page 22 of
                                         22
